Dewey, J.*
The question put to the witness Parks by the plaintiff on cross-examination was as to a collateral matter. The witness Wheeler had already given his testimony, and had left the stand, and was retiring from the court house, when Parks is said to have had the conversation with him. The language used by Parks, taking it most strongly, was only an expression of a loose and unwarrantable view of the duty of a witness, as to the manner of answering questions put to him while under examination. It had no material bearing upon the question at issue before the jury, beyond that of disparaging Parks on that account. It did not tend to show any partiality or bias on the part of Parks in favor of the defendant, or any attempt to influence or induce Wheeler to give false testimony favorable to the defendant. Had it been of that character, it would have fully justified the calling of witnesses to prove such facts, and the plaintiff would not have been precluded from calling other witnesses to show such facts, by reason of his having first made the inquiry of Parks as to the same, and his having answered the inquiry in the negative. But as the question was merely a collateral inquiry, the answer to which would at most only operate to disparage the character of the witness as a man of correct moral views, the answer of the witness is to be taken to be true; and the party proposing the question is not at liberty to call other witnesses to disprove the answers of the first witness, and to contradict his testimony.

Exceptions sustained.


 Thomas, J. did not sit in this case.